Case: 17-10199      Document: 00514738077         Page: 1    Date Filed: 11/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10199                        United States Court of Appeals

                                  Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 27, 2018

UNITED STATES OF AMERICA,                                                 Lyle W. Cayce
                                                                               Clerk
                                                 Plaintiff - Appellant

v.

DOMINIC LADALE WALTON,

                                                 Defendant - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-364-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Dominic Ladale Walton received a 24-month sentence following his
guilty plea conviction for felon in possession of a firearm. The district court
sustained Walton’s objection to the application of the Armed Career Criminal
Act (ACCA), 18 U.S.C. § 924(e), based on his three prior convictions for
burglary of a habitation, violations of Texas Penal Code § 30.02(a)(1). The
Government timely appealed.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10199    Document: 00514738077     Page: 2   Date Filed: 11/27/2018


                                 No. 17-10199

      Upon motion by the Government, this case was held in abeyance pending
a decision in United States v. Herrold, 883 F.3d 517 (5th Cir. 2018) (en banc),
petition for cert. filed (Apr. 18, 2018) (No. 17-1445). Herrold has now issued
and, as the Government concedes, the district court did not err in determining
that Walton’s three prior convictions for burglary of a habitation, in violation
of Texas Penal Code § 30.02(a)(1), could not serve as predicate offenses under
the ACCA. See Herrold, 883 F.3d at 541.       Accordingly, the judgment of the
district court is AFFIRMED.




                                       2